Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3 100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

January 21, 2020

Attorney Cara McNamara
Federal Defender’s Office
51 Sleeper Street

Boston, MA 02210

Re: United States v. Donell Phillips
. Criminal No. 19-CR-10280

Dear Ms. McNamara:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Donell Phillips (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

1, Change of Plea

Defendant will plead guilty to counts One and Two of the Indictment: Felon in Possession
of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1). Defendant admits that he
committed the crimes specified in these counts and is in fact guilty of each one.

2. Penalties

Defendant faces the following maximum penalties: incarceration for 10 years; supervised
release for 3 years; a fine of $250,000; a mandatory special assessment of $100 on each count; and
forfeiture to the extent charged in the Indictment.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration’ consequences, even if Defendant’s plea results in being automatically removed from
the United States.

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 2 of 7

3, Sentencing Guidelines

The U.S, Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 21:

a) Defendant’s base offense level is 14, because the Defendant was a prohibited
person (USSG § 2K2.1(a)(6)(A));

b) Defendant’s offense level is increased by 2, because the offense involved three
firearms (USSG § 2K2.1(b)(1)(A)).

c) Defendant’s offense level is increased by 4 because one of the recovered
firearms had an altered or obliterated serial number. (USSG § 2K2.1(b)(4)(B));

d) Defendant’s offense level is increased by 4, because Defendant was in the
possession of a firearm and ammunition in connection with another felony, i.e.,
possession of a controlled substance with intent to distribute (USSG §
2K2.1(b)(6)(B)); and.

e) The Defendant’s total offense level is decreased by 3, because Defendant has
accepted responsibility for Defendant’s crimes (USSG § 3E1.1).

Defendant reserves the right to challenge at sentencing the applicability of any offense
characteristics specified above.

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 3 of 7

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration at the low end of the Guidelines sentencing range as calculated by
the Court at sentencing, excluding departures;

b) a fine within the Guidelines sentencing range as calculated by the Court at
sentencing, excluding departures, unless the Court finds that Defendant is not
able, and is not likely to become able, to pay a fine;

c) 36 months of supervised release;

d) amandatory special assessment of $200, which Defendant must pay to the Clerk
of the Court by the date of sentencing; and

e) forfeiture as set forth in Paragraph 6.
5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

 

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

 

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 4 of 7

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

6, Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited specifically include, without limitation, the following:

a. a Bryco, Model 38, .380 caliber firearm bearing serial number 1184317 and 7
rounds of .380 ammunition; and

b. a Taurus, model PT738 TCP, .380 caliber firearm bearing serial number
03270E and five rounds of .380 caliber ammunition.

Defendant admits that these assets are subject to forfeiture on the grounds that they were
involved in or used in the knowing commission of the Defendant’s offenses. Defendant agrees to
consent to the entry of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the
charging instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment. Defendant
understands and agrees that forfeiture shall not satisfy or affect any fine, lien, penalty, restitution,
cost of imprisonment, tax liability or any other debt owed to the United States.

Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 5 of 7

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9, Whois Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10, Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 6 of 7

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.

Sincerely,

ANDREW E. LELLING
United States Attorney

wre

7
Glenn A. Ma¢Kinlag

Chief, Orgaflized Crime Gang Unit
Timothy E. Moran

Deputy Chief, Organized Crime Gang Unit

GAL EA

Philip A. Mallard
Assistant U.S. Attorney

 

By:

 

 
Case 1:19-cr-10280-PBS Document 34 Filed 03/10/20 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

T have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

4 /
f p / A
hall Mp

T

,
oe

Donell Phillips
Defendant

Date: 3-\0 -20

I certify that Donell Phillips has read this Agreement and that we have discussed what it
means. I believe Donell Phillips understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers

regarding a change of plea in this case. —

Cara McNamara
Attorney for Defendant

Date: s ~ lo “ Lolo

 

 

 
